Case 1:20-cv-00320-JMS-DML Document 26 Filed 04/20/20 Page 1 of 3 PageID #: 125




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 GABRIELA NIEVES,                           )
                                            )
          Plaintiff,                        )
 vs.                                        )      Cause No. 1:20-cv-00320-JMS-DML
                                            )
 CARMEL CLAY SCHOOLS,                       )
 CHRIS PLUMB, JOHN GOELZ, and               )
 RED ROOF INN,                              )
                                            )
          Defendant.                        )


                           MOTION TO DISMISS CHRIS PLUMB

       1. Under Indiana’s Tort Claims Act, more specifically Ind. Code § 34-13-3-5(b),

 public employees may not be sued for acts or omissions occurring in the scope of their

 employment.

       2. Further, the scope of a public employee’s employment is broadly construed to

 include even criminal or intentionally tortious acts that are “incidental” to employment.

       3. The complaint alleges that Mr. Plumb is an “employee/agent/representative of

 the Carmel Clay Schools.” (Dkt. 1, ¶ 3).

       4. Further, the allegations in the complaint show that Mr. Plumb is being sued for

 acts or omissions occurring in the scope of his employment with Carmel Clay Schools.

       5. As a result, any claim against Mr. Plumb is barred under I.C. § 34-13-3-5(b).

       6. If the plaintiff somehow claims that Mr. Plumb was not acting within the scope

 of his employment with Carmel Clay Schools, then she has failed to make the requisite

 allegations under Ind. Code § 34-13-3-5(c) to sue a public employee personally.
Case 1:20-cv-00320-JMS-DML Document 26 Filed 04/20/20 Page 2 of 3 PageID #: 126




    7. Either way, Mr. Plumb is entitled to dismissal.

    WHEREFORE, Mr. Plumb respectfully requests that the Court dismiss him from this

 lawsuit under Fed. R. Civ. Proc. 12(b)(6), and grant all other just and proper relief.


                                                  Respectfully submitted,

                                                  BECKMAN LAWSON, LLP


                                           By:    /s/Matthew J. Elliott
                                                  Matthew J. Elliott, #21242-02
                                                  melliott@beckmanlawson.com
                                                  201 West Wayne Street
                                                  Fort Wayne, IN 46802
                                                  Telephone: (260) 422–0800
                                                  Facsimile:   (260) 420–1013
                                                  ATTORNEY FOR DEFENDANT
                                                  CHRIS PLUMB




                                              2
Case 1:20-cv-00320-JMS-DML Document 26 Filed 04/20/20 Page 3 of 3 PageID #: 127




                               CERTIFICATE OF SERVICE

         The undersigned certifies that on the 20th day of April, 2020, the undersigned
 filed this document on the Court’s CM/ECF system, which in turn generated a notice
 to:

       Jonathan Little
       jon@sllawfirm.com

       Jessica Wegg
       jessica@sllawfirm.com

       Jessica Williams Schnelker
       jschnelker@cchalaw.com

       Liberty L. Roberts
       lroberts@cchalaw.com

       Samantha A. Huettner
       samantha@metzgerrosta.com

       Tammy J. Meyer
       tammy@metzgerrosta.com



                                               /s/ Matthew J. Elliott
                                               Matthew J. Elliott
                                               Attorney for Defendant Chris Plumb




                                           3
